Citation Nr: 0308881	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-18 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

The veteran's spouse states that she holds power of attorney 
for the veteran due to his illness.  In multiple statements, 
the veteran's spouse requests that the veteran's VA and 
private medical records be obtained and considered in support 
of this claim.  To ensure that VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim, 
the case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should obtain a copy of the 
document giving his spouse power of 
attorney to act for the veteran.  This 
should be associated with the record.

3.  The RO should contact Dr. Fred A. 
Patton of Gardendale, Alabama and request 
copies of the veteran's private treatment 
records.

4.  The RO should obtain the veteran's VA 
medical records from the Birmingham VA 
Medical Center (VAMC) to include all 
clinical and treatment records from 1999 
to present.

5.  After completion of the above 
actions, the RO should request an 
examination of the veteran for housebound 
status or permanent need for aid and 
attendance (e.g., VA Form 21-2680).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


